 1
 2

 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   ROBERT B. MOSES,                                 No. 2:18-cv-0434 MCE AC PS
12                     Plaintiff,
13          v.                                        ORDER
14   MUNICIPALITY CITY OF REDDING,
15                     Defendant.
16
17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On August 13, 2018, the Magistrate Judge filed Findings and Recommendations (ECF

20   No. 19) herein which were served on all parties and which contained notice to all parties that any

21   objections to the Findings and Recommendations were to be filed within twenty-one (21) days.

22   Neither party filed objections to the Findings and Recommendations.

23          The Court has reviewed the file, and finds the Findings and Recommendations to be

24   supported by the record and proper analysis. Accordingly, IT IS HEREBY ORDERED that:

25   ///

26   ///

27   ///

28   ///
                                                      1
 1         1.     The Findings and Recommendations filed August 13, 2018 (ECF No. 19) are
 2         ADOPTED in full; and

 3         2. Defendant’s Motion (ECF No. 14) is GRANTED as to Plaintiff’s state tort claim, and
 4         DENIED as to Plaintiff’s 42 U.S.C. § 1983 claim.
 5         IT IS SO ORDERED.
 6   Dated: October 23, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
